UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1106


DERRICK ALLEN,

                    Plaintiff - Appellant,

             v.

ANNETTE MOORE, Director; MELVYN BLACKWELL, Admin. Support II,
Intake Specialist; TARA MAY, Civil Rights Specialist; VALIEKO MARLYN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. L. Patrick Auld, Magistrate Judge. (1:19-cv-00710-UA-LPA)


Submitted: May 19, 2020                                           Decided: June 10, 2020


Before NIEMEYER, HARRIS, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Allen seeks to appeal the magistrate judge’s memorandum recommending

that the district court dismiss his complaint. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). The order Allen seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we deny Allen’s motion to

appoint counsel and dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2